Title: To James Madison from George Mathews, 16 April 1812
From: Mathews, George
To: Madison, James


Dear Sir
Moosa Old Fort East Florida April 16th. 1812
The duties attach’d to your important confidential trust as President of the United together with the numerous private applications you have to answer have been the causes why you have not receiv’d any private communications from me on the important & delicate trust repos’d in me as Commissioner of the U. States for East & West Florida.
The Commission with which I am trusted is now I flatter myself fast approaching to a close & I fondly hope in such a manner as will be satisfactory to you, & honorable, & advantageous, to our common country the Constituted Authorities of E. Florida having ceded to the U. States through their Commissioner all the late Province as you will perceive by the Articles of Cession bearing date March 31st 1812 which I this day transmit to Mr Monroe Secry of State by Colo Isaacs who has been Secretary to the Commission of Colo McKee & myself. Colo Isaacs is fully possess’d of my confidence, as a man of candor & talents to him I refer you for information in regard to every occurrence that has happend in this important business. It is impossible to convey an adequate idea of the various embarrassments I had to encounter, the most trying & arduous proceeded from Major Lavals refusing to obey my requisitions after having pledg’d himself to do so, & also to support the persons engaged in the revolution, Yet after they had passd the St Marys which in relation to them may be call’d the Rubicon, he without giving me the least previous notice in a clandestine manner sent word to them that he would neither support them or obey my requisitions. He is now under arrest. The charges against him I think will break him. The conduct of his however reprehensible respecting his deceiving me &c &c does not constitute any part of the charges exhibited, as it would be the only means whereby Government could be implicated in all this business, for I have not in any instance committed the honor of Government or my own reputation, by any act. Nor have I pursued any clandestine means to accomplish the objects of my mission with any subject of E. Florida. The applications were made to me to know on what terms the government would receive them, to which I gave such replys as were justified by my instructions, & in every instance I confer’d with men whose rank in society was respectable.
In the articles of cession heretofore forwarded to the Secry of State with my remarks I propos’d to make the Ports of East Florida free ’till may 1814 the Cession being completed sooner than I expected I have Obtain’d an additional article to that effect.
In consequence of Major Lavals withdrawing his support the tract for bounties is much larger than was at first contemplated, the plan being chang’d large bounties were given to adventurers that came to the support of the people. But still there will remain a large & valuable country at the disposal of the U. States with live oak cedar & pine sufficient to build all the navy the nation may ever want, with the important bay & harbor of Spiritus Santo or Tempe bay Lying opposite the Havannah which you will discern by a Chart of all the bays & harbors on this coast containing several campaigns of the Spaniards which will be deliver’d to you with this.

It is due in justice to Colo Smith & the Officers & Soldiers under his command that I should say I have receiv’d from them every support in their power, & should they come to action I have no doubt they will do honor to their profession, while upon the subject of this small & I believe gallant body of men permit me to recommend to your notice Sergeant John M Cooper of the Rifle Regiment—Sergeant James Barton of the Light Dragoons & Sergeant Austin of the Marine Corps & Corporal John Garrett of the Rifle Regt. for promotion. Lieut Colo Smith is desirous to have Sergt Cooper promoted—in the Rifle Regt. Permit me now my Dear Sir to call your attention to this quarter by requesting you to send for the support & defence of the late Province two Companies of Artillery & one of Infantry also an Engineer in order to have Amelia & Cumberland Islands & Point Petre fortified, the Militia of Georgia will furnish the other needful support. I think it also adviseable to erect a Territorial Government here as soon as possible. Colo. Isaacs knows my sentiments relative to the Judiciary system best calculated for this place, & my decided preference to a sole Judge’s administering with Maritime or Admiralty powers as well as plenary powers in all cases civil & criminal to that of three Districted Judges.
John Houston McIntosh who has been active & a leading character in the revolution is an Applicant for the Government. He is a man of large property & well attachd to our government. When I last saw you I recommended Genl John Floyd for the Governor. From a more intimate acquaintance with him I am pleas’d with my recommendation. If Sir you have not any persons in view for the Register of the Land Office & for Surveyor General permit me to recommend to your notice for those appointments Major John P Wagner of Kentucky for Register & Major James Seagrove of St Marys for Surveyor they are both old Servants of ’76. Charles Harris Esqr of Georgia is recommended to me as a proper & fit character for the Judge, & I have to ask for my friend Colo Ralph Isaacs the Office of Attorny Gen’l for the Territory. I think it due to his faithful & zealous services in his present office. By a letter from Mr Crawford I have been inform’d that Messrs Eustis Granger & Colo Hamilton have joind the Giles & Smith party, I have written in my last to Mr Crawford on this subject, pray ask him for a perusal of the letter, & if your feelings correspond with mine you will not delay a day in carying them into effect.
With regard to the mode to be pursued respecting the Pensacola & Mobile business I refer you to the article in the cession of East Florida relative thereto.
Please to make my Compliments acceptable to Mrs Madison & take to yourself my best wishes I am Dear Sir with respect & Esteem Your real friend
Geo Mathews

NB
A Treaty with the Creek Indians will be necessary to adjust & ascertain their boundary on E. Florida.
